DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claims objected to because of the following informalities:  Claim 2 recites "base on" in line 2, which should recite "based on."  Claim 9 recites "a plurality of components predefines as the software scene" in lines 3-4, which appears to contain a typographical or grammatical error.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder ("module") that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: "a data module," "an image input module," "a recognition and analysis module," and "an integration module" in claim 1; "a voice input module" in claim 6; and "an electronic book generating module" in claim 9.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7 recites "the voice content" in line 1, which lacks proper antecedent basis.  Since one is not able to determine what is being referred to by this recitation or how it fits in with the remainder of the claim, the scope of the claim is unclear.  Claims 8 and 9 are rejected for the same reason as claim 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, and 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sumner et al. (US 2017/0053442; hereinafter "Sumner").
Regarding claim 1, Sumner discloses A system combining Augmented Reality (AR) technology with self-created elements to produce video works and being executed in an electronic computer system ("generation of augmented reality images from tangible images produced or modified by hand," para. 1; "movement of interactive augmented reality 3-D feature," para. 47) comprising: a data module that stores at least one software drawing template ("2-D image templates stored in 2-D image library," para. 12) and at least one software scene therein ("other augmented reality representations," para. 47); an image input module that reads a physical image ("receive digital image data produced by camera," para. 17; ) corresponding to at least one physical character of a physical picture book (see Figs. 5A-5B) and defines a software image border of the physical image by software technology ("In the coloring book context, it may be advantageous or desirable to remove colors and keep the black lines in the image appearing on 2-D deformable-surface … obtain a binary line draw image," para. 32); a recognition and analysis module that compares the software drawing template with the software image border to obtain software drawn content ("To detect which of 2-D image templates corresponds to 2-D deformable-surface, the processed image data is compared with the image templates stored in 2-D image library," para. 33); and an integration module that fills the software drawn content into the software drawing template correspondingly for generating an AR object ("2-D deformable-surface includes color data … substantially reproduce the color or colors in augmented reality 3-D image," para. 46; see Fig. 5B) and integrates the AR object with the software scene for generating a self-created AR work ("interaction by interactive augmented reality 3-D feature with other augmented reality representations included in augmented reality 3-D image," para. 47); wherein the physical image is at least one sketch image or at least one painting image or at least one multi medium element image ("tangible images produced or modified by hand," para. 1; e.g. Fig. 5A illustrates a sketch image of an anthropomorphized elephant).
Regarding claim 2, Sumner discloses wherein the software scene is constructed base on a teaching aid ("educational content," para. 46).
Regarding claim 3, Sumner discloses wherein the image input module reads the physical image by using a camera to catch a real-time image or read a physical image file ("digital camera," para. 16).
Regarding claim 5, Sumner discloses wherein a plurality of recognition points is set on the software drawing template and the physical character respectively and correspondingly ("feature point detection and matching," para. 43).
Regarding claim 10, Sumner discloses A non-transitory computer-readable medium stores the system combining Augmented Reality (AR) technology with self-created elements to produce video works as claimed in claim 1 therein ("computer-readable non-transitory medium," para. 23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sumner in view of "Version numbers in file names" (retrieved from https://web.archive.org/web/20150203054149/http://www2.le.ac.uk:80/offices/itservices/ithelp/m.
Regarding claim 4, Sumner does not disclose wherein a file name of the software drawn content is defined by an account, a page number, a serial number, an edition number, or a combination thereof.
Versioning teaches wherein a file name of the content is defined by an account, a page number, a serial number, an edition number, or a combination thereof (e.g. a "version number" in a file name is considered to be both a serial number and an edition number).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Versioning to the software drawn content of Sumner.  The motivation would have been "Versioning your files can help you to: Know which is the latest copy, Know which paper copy is in circulation, Keep a record of changes, Trace back and audit changes" (Versioning, pg. 1).

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sumner in view of Brown et al. (US 2011/0064388; hereinafter "Brown").
Regarding claim 6, Sumner does not disclose a voice input module that reads a real-time speech or an audio file to generate voice content; the integration module further integrates voice content, the software drawn content with the software scene for generating the self-created AR work.
In the same art of customized animations, Brown teaches a voice input module that reads a real-time speech or an audio file to generate voice content; the integration module further integrates voice content, the software drawn content with the software scene for generating the self-created work ("personalize an animation by enabling a user to provide the voice talent for some or all of the animation in their own voice," para. 81).
AR work of Sumner.  The motivation would have been that it "provides a higher level of customization or personalization" (Brown, para. 81).
Regarding claim 8, Sumner discloses wherein the integration module defines the respective page of a physical picture book ("an exemplary 2-D deformable-surface depicted as a page from a coloring book," para. 26), creates a 2D or 3D model of the software drawn content of the respective page ("Using the linear motion model, the 3-D pose of 2-D deformable-surface the next video frames can be predicted," para. 42), applies the 2D or 3D model to the software scene for providing dynamic effects ("movement of interactive augmented reality 3-D feature within augmented reality 3-D image and/or interaction by interactive augmented reality 3-D feature with other augmented reality representations included in augmented reality 3-D image," para. 47) and generate the self-created AR work (see Fig. 5B).
Sumner does not disclose integrates the voice content with the respective page.
In the same art of customized animations, Brown teaches a module that integrates the voice content ("personalize an animation by enabling a user to provide the voice talent for some or all of the animation in their own voice," para. 81).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the integrated voice content of Brown to the picture book page of Sumner. The motivation would have been that it "provides a higher level of customization or personalization" (Brown, para. 81 ).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sumner in view of Brown, and further in view of Versioning.
Regarding claim 7, Sumner does not disclose voice content.
 the use of voice content ("personalize an animation by enabling a user to provide the voice talent for some or all of the animation in their own voice," para. 81).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Brown to Sumner.  The motivation would have been that it "provides a higher level of customization or personalization" (Brown, para. 81).
The combination of Sumner and Brown does not disclose wherein a file name of the voice content is defined by an account, a page number, a serial number, an edition number, or a combination thereof.
Versioning teaches wherein a file name of the content is defined by an account, a page number, a serial number, an edition number, or a combination thereof (e.g. a "version number" in a file name is considered to be both a serial number and an edition number).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Versioning to the voice content of the combination of Sumner and Brown.  The motivation would have been "Versioning your files can help you to: Know which is the latest copy, Know which paper copy is in circulation, Keep a record of changes, Trace back and audit changes" (Versioning, pg. 1).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sumner in view of Brown, and further in view of Kim et al. (US 2015/0022551; hereinafter "Kim").
Regarding claim 9, Sumner discloses an electronic book generating module that not only uses a book and AR technology to process the software drawn content, and a plurality of components predefines as the software scene of the respective page to form an AR page of the respective page (see Figs. 5A-5B; "movement of interactive augmented 
Sumner does not disclose using the book as a script, processing the voice content, or combines the AR pages into an AR e-book with audio formats.
In the same art of customized animations, Brown teaches using a book as a script, processing the voice content, and combines the pages into an e-book with audio formats ("render an animated video using the data files and a selected animated story," para. 13; "enabling a user to provide the voice talent for some or all of the animation in their own voice," para. 81; "the custom 3D animated representations created using the processes described above, along with other 3D animated objects if desired, can be used as images for a book, comic book," para. 110).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Brown to the AR pages of Sumner.  The motivation would have been that it "provides a higher level of customization or personalization" (Brown, para. 81 ).
The combination of Sumner and Brown does not disclose a simple page flip effect.
In the same art of AR books, Kim teaches a simple page flip effect ("the device may provide various graphical effects, such as a page turning effect," para. 90; see Fig. 3).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teaching of Kim to the combination of Sumner and Brown. The motivation would have been to increase the realism of the animation.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN MCCULLEY/Primary Examiner, Art Unit 2611